DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 9/15/2020.  Claims 1-3, 5-7, 9-11, 13-17, 19, and 20 are currently pending and examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/15/2020 has been entered.

Claim Objection 
Amended claim 19 is objected to for the following grammatical error.  Specifically, the limitations “plurality potential causes” should be replaced with --plurality of potential causes--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 2004/0176887, hereinafter “Kent”) in view of Gorinevsky (US 2010/0121609, included in the IDS submitted by applicant on 11/2/2017) and in further view of Law et al. (US 2017/0134087, hereinafter “Law” included in the PTO-892 dated 10/27/2017). 
With respect to claim 1, Kent discloses a computer-implemented method of diagnosing aircraft failure (abstract, “diagnostic/prognostic reasoner”), comprising:
receiving, by one or more ground-based computing devices (Figs. 3-4, Aircraft Condition Analysis and Management system (ACAMS) and claim 12, i.e. “ACAMS system is data-linked off-board the vehicle so that more computational power is available”), a first set of data from one or more onboard computing devices of an aircraft in flight indicative of a failure event associated with the aircraft (Fig. 7, flight data from onboard computing devices), wherein the first set of data is indicative of at least one or more conditions associated with the aircraft during the failure event (¶ 41, identifying or predicting faults in the subsystem), and wherein the one or more ground-based computing devices are remote from the aircraft (¶¶ 43-49, off-board);
performing, by the one or more ground-based computing devices, one or more computer-based simulations to generate one or more simulated failure events, wherein the one or more simulated failure events are based at least in part on the one or more conditions associated with the aircraft during the failure event (¶¶ 24, 52, 56 and 60-61, internal algorithm and operating the derived models on the real-time input data and prediction of complex system fault behavior);
identifying, by the one or more ground-based computing devices, a plurality of simulated causes associated with the one or more simulated failure events (¶ 61, candidate causes of the fault indications);
determining, by the one or more ground-based computing devices, a plurality of potential causes of at least a portion of the failure event, based at least in part on the plurality of simulated causes associated with the one or more simulated failure events (e.g. ¶ 61, “likely candidate causes”);
determining, by the one or more ground-based computing devices, a probability value for respective ones of the plurality of potential causes (¶ 61, “hierarchical analysis of the fault indications”), wherein each probability value is indicative of a probability that the respective potential cause is an actual cause of the failure event (¶ 61, “likely candidate causes of the fault indications”); 
determining, by the one or more ground-based computing devices, a recommended solution for each of the plurality of potential causes, wherein each recommended solution is associated with a proposed course of action for alleviating at least a portion of the failure event (¶ 23); 
communicating, by the one or more ground-based computing devices, a second set of data to the aircraft while the aircraft is in flight, wherein the second set of data is indicative of at least the plurality of potential causes of at least the portion of the failure event (e.g. ¶¶ 23, 48 and 61, “likely candidate causes of the fault indications” and “in-flight corrective action”), and 
implementing, by the one or more onboard computing devices during the failure event, the proposed course of action associated with one of the recommended solutions (¶ 23, “interfacing with flight crew or adaptive flight control systems for in-flight corrective action of aircraft complex systems”).
Kent does not expressly disclose that one or more simulated failure events comprise a simulated engine malfunction.  Nevertheless, Gorinevsky, in the same field of invention, teaches this limitation (e.g. abstract and ¶ 51, “differences between the actual engine output data and the data predicted based on the engine model” and ¶¶ 12, 54, 84 and 89, via fault signatures available from a detailed simulation model of the engine.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gorinevsky into the invention of Kent in order to further improve safety of the system operation, e.g., by halting the operation or by switching to a degraded mode of operation (¶ 2) and obtaining accurate estimate of fault state, which can be used to improve safety, performance, or maintenance processes for the engine (abstract).
Kent does not expressly disclose communicating, by the one or more ground-based computing devices, the probability values for the plurality of Page 2 of 10potential causes, and the recommended solutions for the potential causes.  Nevertheless, Law, in the same field of invention, teaches these limitations (e.g. Fig. 9C and ¶ 207, “investigation into an event using ground-apparatus 28 may also permit the identification of a potential cause with some degree of certainty (e.g., relatively high occurrence probability) and such identification may be communicated back to the pilot(s)”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Law into the invention of Kent in order to assist the pilot(s) in continuing to operate the aircraft and, if necessary, safely land aircraft (¶ 207 of Law).
With respect to claims 10 and 15, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 10 and 15 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 10 and 15 are also rejected over the same rationale as claim 1.
Claims 2, 5-7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Kent and in further view of Geiter (US 2010/0100259). 
With respect to claim 2, Kent further discloses wherein the proposed course of action is automatically implemented, without user input from a flight crew member (¶ 23, “interfacing with … adaptive flight control systems for in-flight corrective action of aircraft complex systems”).  Kent does not disclose wherein the one or more ground-based computing devices have a first processing architecture that is different from a second processing architecture associated with the one or more onboard computing devices associated with the aircraft, and wherein the first processing architecture comprises one or more parallel processing nodes configured to generate the one or more simulated failure events.  Nevertheless, such choice would have been well within ordinary skill in the art.  For example, Geiter, in the same field of invention, teaches these using parallel computation in an aircraft in order to improve computational efficiency (e.g. ¶ 82 and Fig. 5, CPIOM C1 & CPIOM C2).  It is further noted that Kent reference itself also takes advantage of off-board resources in order to achieve more computational power (e.g. claims 12 and 20).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Geiter into the invention of Kent in order to additionally achieve higher computational power by also relying on parallel architecture so as to further save time during critical mission decision making.
With respect to claim 5, Kent does not disclose generating, by the one or more ground-based computing devices, a list of the plurality of potential causes of the failure event, wherein the list of the plurality of potential causes is organized based at least in part on the probability value for each of the plurality of potential causes.  However, Geiter, teaches these limitations (¶¶ 33-35 and 76).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Geiter into the invention of Kent in order to more objectively rank the most likely causes thus improving the overall system efficiency. 
With respect to claim 6, Kent further discloses wherein the second set of data comprises the list of the plurality of potential causes of the failure event (¶¶ 23, 48 and 61, “likely candidate causes of the fault indications”). 
With respect to claim 7, Kent further discloses wherein the one or more ground-based computing devices further comprises: one or more processors; and one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more computer devices to perform operations (¶ 54, “off-board version of ACAMS software (hosted on a ground terminal) analyzes the data”).
With respect to claim 11, all the limitations have been analyzed in view of claims 5 and 6, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 5 and 6; therefore, claim 11 is also rejected over the same rationale as the previous claims.
With respect to claim 13, Kent does not expressly disclose wherein an onboard computing system of the aircraft communicates with the one or more processors via a network, the network comprising one of a very high frequency (VHF) network, high frequency (HF) network, SATCOM network, and a WiFi network, but does not disclose.  However, Geiter teaches these limitations (Fig. 1, network 3 and Fig. 2, radio interface 6).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Geiter into the invention of Kent in order to more seamlessly transfer various information by relying on any number of standard communication protocols.
With respect to claim 14, all the limitations have been analyzed in view of claims 2 and 7, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 2 and 7; therefore, claim 14 is also rejected over the same rationale as the previous claims.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Law and in further view of Saugnac (US 2010/0121938).
With respect to claim 3, Kent further discloses wherein the one or more simulations are based at least in part on a plurality of conditions associated with separate failure events (¶¶ 52 and 56, “prior flight history” and “previous health data”).  Moreover, Saugnac teaches that the data could be collected from plurality of other aircraft (e.g. abstract and Fig. 4, i.e. maintaining a fleet of aircraft connected to a maintenance control center).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Saugnac into the invention of Kent in order to more efficiently log various failure events by relying on a fleet of aircraft as opposed to a single aircraft thus increasing the failure database simulations by leveraging on all potential failure events thereby further improving the system performance.  Moreover, the notion of monitoring multiple vehicles or aircrafts for separate events is well known in the art.  For example, Hasiewicz et al. (US 2004/0243636) shows one example of such system for a fleet of aircraft (see ¶¶ 6-7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Law and in further view of Suiter et al. (US 2014/0343765).
With respect to claim 9, Kent further discloses wherein the one or more conditions of the aircraft are associated with one or more components of the aircraft (¶ 41 and ¶ 45, “identification of component or components responsible for faulty conditions”), and wherein the one or more computer-based simulations are based at least in part on simulating failure of the one or more components (¶ 45, “ACAMS system 100 then uses information fusion and onboard reasoning processes for diagnosis, prognosis, fault isolation, and identification of component or components”), but does not disclose wherein the proposed course of action comprises at least one of shutting down an engine associated with the failure event, making a precautionary landing, and reducing a fuel flow rate to the engine.  However, Suiter et al. teaches a system and apparatus for assisting pilots and flight crews in determining the best course of action at any particular point inflight for any category of emergency where one of the best course of actions includes a precautionary landing (abstract and ¶89).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suiter et al. into the invention of Kent in order to recommend the most appropriate course of action as the system sees fit thus ensuring the safest operation of the aircraft.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Law and in further view of Cherepinsky et al. (US 2009/0012658).
With respect to claim 16, Kent does not expressly disclose wherein displaying the second set of data further comprises displaying the second set of data within a cockpit of the aircraft.  Nevertheless, Kent does disclose interface for the flight crew within the airplane (¶ 23) thus strongly suggesting the existence of a display within the cockpit.  Moreover, Cherepinsky et al., in the same field of invention, teaches this limitation (¶28 and Fig. 4, step 302, communicating the failure to the aircraft by displaying it).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cherepinsky et al. into the invention of Kent in order to further improve the situational awareness by directly providing the data to the pilot and/or crew.
With respect to claim 20, Kent does not disclose sending, by the one or more first onboard computing devices, one or more command signals to one or more aircraft control systems to execute a control action to implement at least one of the recommended solutions, wherein displaying the second set of data within a cockpit of the aircraft further comprises displaying the second set of data on at least one of a primary flight display and a multipurpose control display unit.  However, Cherepinsky et al., in the same field of invention, teaches these limitations (Fig. 4, step 302, step 302, communicating the failure to the aircraft by displaying it).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cherepinsky et al. into the invention of Kent in order to additionally improve the situational awareness by directly providing the data to the pilot and/or crew. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Law in view of Geiter and in further view of Cherepinsky et al.
With respect to claim 17, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 17 is also rejected over the same rationale as claim 5.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Gorinevsky in view of Law in view of Cherepinsky et al. and in further view of Suiter et al.
With respect to claim 19, all the previously recited limitations have been analyzed in view of claim 8, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 19 is also rejected over the same rationale as claim 8.  Additionally, with respect to the limitations “wherein the plurality of potential causes are displayed to indicate the likeliness of the respective potential cause, and the likeliness indicated by at least one of a color, a text, a font, and a graphical element, Suiter et al. teaches a flight assistant with automatic configuration and landing site selection where the information are communicated by displaying color-coded icons  (¶ 61, “ALS suitability may be represented and displayed by color-coded icons (green, yellow, orange, red, or the like”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suiter et al. into the invention of Kent in order to more intuitively display the information to user thus improving the user-friendliness of the system.

Response to Arguments
Applicants’ arguments (remarks dated 9/15/2020, pages 9-10) have been fully considered but they are moot in view of the updated rejections above.
With respect to the arguments “[the] present claims patently define over the cited references for at least the reasons set forth in the previous Response, including that the cited references fail to teach or even suggest each and every element recited in Applicant’s claims, and that the Office’s reason for proposing to combine the cited references lacks the requisite rational underpinning necessary to support the legal conclusion of obviousness” (page 9 of the Remarks), these arguments were properly addressed in the Office Action dated 7/15/2020.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669